EXHIBIT 10.13

FERRO CORPORATION

EMPLOYEE STOCK OPTION PLAN

1. Purpose of Plan. The purpose of this Plan is to advance the interests of
Ferro Corporation (hereinafter called the “Corporation”) and its shareholders by
providing a means whereby officers, non-employee directors and key employees of
the Corporation and its subsidiaries may be given an opportunity to purchase
Common Stock, $1.00 par value (hereinafter called “shares”) of the Corporation
under options and stock appreciation rights granted under the Plan, to the end
that the Corporation may retain present personnel upon whose judgment,
initiative and efforts the successful conduct of the business of the Corporation
largely depends, and may attract new personnel. Some of the options granted
under this Plan may be options which are intended to qualify as “incentive stock
options” under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision and are hereinafter sometimes called
“incentive stock options.”

2. Shares Subject to the Plan. The aggregate number of shares of the Corporation
for which options may be granted under this Plan shall be that number of shares
remaining available for grant under the Plan on the close of business on the
date immediately prior to the 2000 Annual Meeting of Shareholders plus
1,500,000; provided, however, that whatever number of said shares shall remain
reserved for issuance pursuant to this Plan at the time of any stock split,
stock dividend or other change in the Corporation’s capitalization shall be
appropriately adjusted to reflect such stock dividend, stock split or other
change in capitalization. Shares issued pursuant to the exercise of options
granted hereunder shall be made available from authorized but unissued shares of
the Corporation or shares held by the Corporation as treasury shares. Any shares
for which an option is granted hereunder that are released from such option for
any reason other than the exercise of stock appreciation rights granted
hereunder shall become available for other options to be granted under this
Plan.

3. Administration of the Plan. Except to the extent the Board of Directors
reserves to itself the authority with respect thereto, this Plan shall be
administered under the supervision of a committee (hereinafter called the
“Committee”) composed of not less than three directors of the Corporation
appointed by the Board of Directors. The members of the Committee shall not,
pursuant to the exercise of discretion, be eligible, and shall not have been so
eligible for a period of at least one year prior to their appointment, to
participate in this Plan or to have been selected to participate in any other
plan of the Corporation or any affiliate (as defined under the Securities
Exchange Act of 1934) of the Corporation entitling the participants herein to
acquire stock, stock options or stock appreciation rights of the Corporation or
any affiliate of the Corporation. Members of the Committee shall serve at the
pleasure of the Board of Directors, and may resign by written notice filed with
the Chairman of the Board or the Secretary of the Corporation. A vacancy in the
membership of the Committee shall be filled by the appointment of a successor
member by the Board of Directors. Until such vacancy is filled, the remaining
members shall constitute a quorum and the action at any meeting of a majority of
the entire Committee, or an action unanimously approved in writing, shall
constitute action of the Committee. Subject to the express provisions of this
Plan, the Committee shall have conclusive authority to construe and interpret
the Plan, any stock option agreement entered into hereunder, and any stock
appreciation right granted hereunder, to adopt and amend forms of Option
Agreements and Grants of Stock Appreciation Rights and to establish, amend, and
rescind rules and regulations for the administration of this Plan and shall have
such additional authority as the Board of Directors may from time to time
determine to be necessary or desirable.

In addition, with respect to Key Employees who are foreign nationals or employed
outside the United States, or both, there may be adopted in the manner provided
herein such rules and regulations, policies, subplans or the like as are
necessary or advisable in order to effectuate the purposes of the Plan.

4. Granting of Options. The Committee from time to time shall designate from
among the full-time employees of the Corporation and its subsidiaries and any
corporation at least 20% of the voting securities of which is owned by the
Corporation or a subsidiary of the Corporation to whom options to purchase



--------------------------------------------------------------------------------

shares shall be granted under this Plan, the type of option to be granted and
the number of shares which shall be subject to each option so granted; provided
however, that incentive stock options may only be granted to full-time employees
of the Corporation and its subsidiaries, as such term is defined in this Plan.
Except to the extent the Board of Directors reserves to itself the authority
with respect thereto, all actions of the Committee under this Paragraph shall be
conclusive; provided, however, that the aggregate fair market value (determined
as of the date the option is granted) of shares for which incentive stock
options are exercisable for the first time by any individual during any calendar
year (under this Plan or any other plan of the Corporation which provides for
the granting of incentive stock options) may not exceed $100,000. Any incentive
stock option that is granted to any employee who is, at the time the option is
granted, deemed for purposes of Section 422 of the Code, or any successor
provision, to own shares of the Corporation possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of the
Corporation or of a parent or subsidiary of the Corporation, shall have an
option price that is at least 110 percent (110%) of the fair market value of the
shares and shall not be exercisable after the expiration of 5 years from the
date it is granted. The maximum number of options granted to any single
executive during any period of eleven consecutive months shall not exceed
options for 100,000 shares, subject to adjustment in accordance with Section 2
of the Plan.

5. Granting of Stock Appreciation Rights. Except to the extent the Board of
Directors reserves to itself the authority with respect thereto, the Committee
shall have the discretion to grant to optionees stock appreciation rights in
connection with options to purchase shares on such terms and conditions as it
deems appropriate. A stock appreciation right will allow an optionee to
surrender an option or portion thereof and to receive payment from the
Corporation in an amount equal to the excess of the aggregate fair market value
of the shares with respect to which options are surrendered over the aggregate
option price of such shares. A stock appreciation right shall be exercisable no
sooner than six months after it is granted and thereafter at any time prior to
its stated expiration date, but only to the extent the related stock option
right may be exercised. Payment shall be made in shares, cash or a combination
of shares and cash, as provided in the Grant of Stock Appreciation Rights.
Shares as to which any option is so surrendered shall not be available for
future option grants hereunder. The Committee may grant stock appreciation
rights concurrently with the grant of an option or, in the case of an option
which is not an incentive stock option, with respect to an outstanding option.

6. Option Period. No option granted under this Plan may be exercised later than
ten years from the date of grant.

7. Option Price. The option price shall be set forth in the Option Agreement,
which price in no case shall be less than the per share fair market value of the
outstanding shares of the Corporation on the date that the option is granted.
The option price may be fixed in terms of a formula and one or more officers of
the Corporation may be authorized to compute the price in accordance with that
formula. Payment of the option price may be made in cash, shares, or a
combination of cash and shares, as provided in the Option Agreement in effect
from time to time. The date on which the granting of an option is approved shall
be deemed the date on which the option is granted.

8. Option Agreement. The Option Agreement pursuant to which option rights are
granted to an employee shall be in the applicable form (consistent with this
Plan) from time to time approved in the manner provided herein and shall be
signed on behalf of the Corporation by the Chief Executive Officer or any Vice
President of the Corporation, other than the employee who is a party thereto.
The Option Agreement shall set forth the number of shares which are subject to
the option to purchase, the type of option granted, the option price to be paid
upon exercise, the manner in which the option is to be exercised and the option
price is to be paid, and the option period, and may include such other terms not
inconsistent with this Plan as are from time to time approved in the manner
provided herein.

9. Grant of Stock Appreciation Rights. The Grant of Stock Appreciation Rights
pursuant to which stock appreciation rights are granted shall be in the
applicable form (consistent with this Plan) from time to time approved in the
manner provided herein and shall be signed on behalf of the Corporation by the
Chief Executive Officer or any Vice President of the Corporation, other than the
employee to whom the grant is made. The Grant of Stock Appreciation Rights shall
set forth the option or options to which the grant

relates, the manner in which the stock appreciation rights are exercisable, and
may include such other terms not inconsistent with this Plan as are from time to
time approved in the manner provided herein.

 

2



--------------------------------------------------------------------------------

10. Transferability. No option or stock appreciation right shall be transferable
by the optionee except by will or the laws of descent and distribution, and
options and stock appreciation rights may be exercised during the employee’s
lifetime only by him or his guardian or legal representative. Notwithstanding
the foregoing, the Committee may, in its discretion, authorize the transfer of
all or a portion of options granted to an optionee (a) to the optionee’s spouse,
children, grandchildren, parents, siblings and to other family members approved
by the Committee (“Family Members”); (b) to trust(s) for the exclusive benefit
of such Family Members; or (c) to partnerships in which such Family Members are
at all times the only partners. Any transfer to or for the benefit of Family
Members permitted hereunder may be made subject to such conditions or
limitations as the Committee may establish to ensure compliance under the
federal securities laws, or for other purposes. Options transferred to or for
the benefit of Family Members may be exercised by the transferee during or after
the employee’s lifetime.

11. Extraordinary Distributions and Pro-Rata Repurchases. In the event the
Corporation shall at any time when a stock option is outstanding make an
Extraordinary Distribution (as hereinafter defined) in respect of Common Stock
or effect a Pro-Rata Repurchase of Common Stock (as hereinafter defined), the
Committee shall consider the economic impact of the Extraordinary Distribution
or Pro-Rata Repurchase on Participants and make such adjustments as it deems
equitable under the circumstances. The determination of the Committee shall,
subject to revision by the Board of Directors, be final and binding upon all
Participants.

As used herein, the term “Extraordinary Distribution” means any dividend or
other distribution of:

(a) cash, where the aggregate amount of such cash dividend or distribution
together with the amount of all cash dividends and distributions made during the
preceding twelve months, when combined with the aggregate amount of all Pro-Rata
Repurchases (for this purpose, including only that portion of the aggregate
purchase price of such Pro Rata Repurchases which is in excess of the Fair
Market Value of the Common Stock repurchased during such twelve month period),
exceeds ten percent (10%) of the aggregate Fair Market Value of all shares of
Common Stock outstanding on the record date for determining the shareholders
entitled to receive such Extraordinary Distribution, or

(b) any shares of capital stock of the Corporation (other than shares of Common
Stock), other securities of the Corporation, evidences of indebtedness of the
Corporation or any other person or any other property (including shares of any
subsidiary of the Corporation), or any combination thereof.

As used herein “Pro Rata Repurchase” means any purchase of shares of Common
Stock by the Corporation or any subsidiary thereof, pursuant to any tender offer
or exchange offer subject to Section 13(e) of the Exchange Act or any successor
provision of law, or pursuant to any other offer available to substantially all
holders of Common Stock; provided, however, that no purchase of shares of the
Corporation or a subsidiary thereof made in open market transactions shall be
deemed a Pro Rata Repurchase.

12. Amendment and Termination of the Plan. The Corporation, by action of its
Board of Directors, reserves the right to amend, modify or terminate at any time
this Plan, or, by action of the Committee with the consent of the optionee, to
amend, modify or terminate any outstanding Option Agreement or Grant of Stock
Appreciation Rights, except that the Corporation may not, without further
shareholder approval, increase the total number of shares as to which options
may be granted under this Plan (except increases attributable to the adjustments
authorized in Paragraph 2 hereof), change the employees or class of employees
eligible to receive options, adjust or amend the exercise price of options or
stock appreciation rights previously granted to any optionee, whether through
amendment, cancellation, replacement grants or any other means, or materially
increase the benefits accruing to participants under this Plan.

 

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the provisions of Section 17 shall not be amended
more than once every six months other than to comport with changes in the Code
or the Employee Retirement Income Security Act or the rules and regulations
thereunder. Moreover, no action shall be taken by the Corporation which will
impair the validity of any option or stock appreciation right then outstanding,
or which will prevent the options issued and stock appreciation rights granted
pursuant to this Plan from meeting the requirements for exemption from Section
16(b) of the Securities Exchange Act of 1934, or subsequent comparable statute,
as set forth in Rule 16b-3 under said Act or subsequent comparable rule, or
which will prevent any incentive stock option issued or to be issued under this
Plan from being an “incentive stock option” under Section 422 of the Code, or
any successor provision.

13. Subsidiary. The term “subsidiary” as used herein shall mean any corporation
in an unbroken chain of corporations beginning with the Corporation and ending
with the employer corporation if, at the time of the granting of the option,
each of the corporations other than the employer corporation owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

Settlement of stock options or stock appreciation rights exercised by employees
of subsidiaries shall be made by and at the expense of such subsidiary. Except
as prohibited by law, the Corporation shall sell and transfer to the subsidiary,
and the subsidiary shall purchase, the number of shares necessary to settle any
stock option that is exercised.

14. Noncompetition Provision. Unless the Option Agreement specifies otherwise,
an optionee shall forfeit all unexercised stock options and stock appreciation
rights if, (i) in the opinion of the Committee, such optionee, without the
written consent of the Corporation, engages directly or indirectly in any manner
or capacity as principal, agent, partner, officer, director, employee, or
otherwise, in any business or activity competitive with the business conducted
by the Corporation or any subsidiary; or (ii) the optionee performs any act or
engages in any activity which in the opinion of the Committee is inimical to the
best interests of the Corporation.

15. Effective Date of Plan. The Amended and Restated Plan shall be effective
upon approval by the shareholders at the 1991 annual meeting.

16. Expiration of Plan. Options may be granted under this Plan at any time prior
to April 26, 2010, on which date the Plan shall expire but without affecting any
options then outstanding.

17. Directors’ Stock Options.

(a) Grants. Stock options may be granted to non-employee Directors only in
accordance with the requirements of this Section 17. During each year of service
on the Board of Directors, there shall automatically be granted to each
non-employee Director an option to purchase 2,500 shares of Common Stock on such
date as the Committee or the Board shall determine; provided, however that in
the case of a newly appointed or elected director such director shall be granted
his or her initial option on the date of appointment or election if such date is
at least six months prior to the annual grant date determined by the Committee
or the Board. Notwithstanding the foregoing, no stock options shall be granted
to a director whose normal retirement under a plan or policy of the Corporation
would occur prior to six months from the date of granting such option.

(b) Option Price. The option exercise price shall be the per share fair market
value of the outstanding shares of the Common Stock on the date such options are
granted. The Committee shall be authorized to determine such price per share.
Payment of the option price may be made in cash or in shares of Common Stock or
any combination of cash and Common Stock.

(c) Administration. Subject to the express provisions of this Section 17, the
Committee shall have conclusive authority to construe and interpret any stock
option granted under this Section 17 and to adopt administrative policies with
respect thereto; provided, however, that no action shall be taken which would
prevent the options granted under this Section 17 from meeting the requirements
for exemption from Section 16(b) of the Exchange Act, or subsequent comparable
statute, as set forth in Rule 16(b)-3 of the Exchange Act or any subsequent
comparable rule.

 

4



--------------------------------------------------------------------------------

(d) Option Agreement. The options granted hereunder shall be evidenced by an
option agreement, dated as of the date of the grant, which agreement shall be in
such form, consistent with the terms and requirements of this Section 17, as
shall be approved by the Committee from time to time and executed on behalf of
the Corporation by the Chief Executive Officer.

(e) Option Period. Options granted under this Section 17 shall not be
exercisable later than 10 years from the date of grant.

(f) Transferability. No option shall be transferable by the non-employee
Director except by will or the laws of descent and distribution and, during the
Director’s lifetime, options may be exercised only by such director or his or
her guardian or legal representative.

(g) Limitations on Exercise. Directors’ stock options shall become exercisable
to the extent of 25% of the optioned shares after the first anniversary of the
date of grant, 50% after the second anniversary, 75% after the third anniversary
and 100% after the fourth anniversary of the date of grant. To the extent an
option is not otherwise exercisable at the date of the Director’s retirement
under a retirement plan or policy of the Corporation, it shall become fully
exercisable upon such retirement; provided, however, that Director stock options
shall not become exercisable under this sentence prior to the expiration of six
months from the date of grant. Options not otherwise exercisable at the time of
the death of a Director during continued service with the Corporation shall
become fully exercisable upon his death. Upon the death of a Director, such
options shall remain exercisable for a period of one year after the date of
death. To the extent an option is exercisable on the date a Director ceases to
be a Director (other than by reason of death or retirement as described above),
the option shall continue to be exercisable (subject to the original term of the
option) for a period of ninety (90) days thereafter.

 

5